Citation Nr: 0012978	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  97-32 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefit sought on 
appeal.  The appellant, the surviving spouse of the veteran 
who had active service from October 1942 to November 1945, 
appealed this decision to the BVA.


FINDINGS OF FACT

1.  The veteran died in March 1994 at the age of 73 due to 
metastatic cancer of the lung.

2.  At the time of the veteran's death, service connection 
had been established for a one-fourth inch crushed scar on 
the left side of the nose, and was assigned a 10 percent 
evaluation for such disability.  In addition, a permanent and 
total disability rating for pension purposes was assigned, 
effective June 1991, due to non-service connected cerebral 
arteriosclerosis.

3.  A disability of service origin did not cause, hasten, or 
materially and substantially contribute to the veteran's 
death.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the March 1997 
Notice of Disagreement only addresses the issue of 
entitlement to service connection for the cause of the 
veteran's death, and fails to include any discussions 
regarding eligibility for survivors' and dependents' 
educational assistance under Chapter 35, Title 38, United 
States Code.  As well, although the Statement of the Case 
addresses this issue, the November 1997 Substantive Appeal 
fails to address it.  As such, the only issue before the 
Board is that set forth in the title page of this opinion.

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1999); see Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  A service-connected disability will be considered as 
the principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c); see Schoonover v. Derwinski, 3 
Vet. App. 166, 168-69 (1992).  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c); see Ventigan v. Brown, 9 Vet. App. 34, 36 (1996). 

A person who submits a claim for VA benefits shall have the 
burden of submitting 

evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [38 U.S.C.A. 
§ 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
A claim for service connection for the cause of death must be 
supported by evidence to establish that the claim is well 
grounded.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).

To establish that a claim of entitlement to service 
connection for the cause of the veteran's death is well 
grounded, an appellant must demonstrate the incurrence or 
aggravation of a disease or injury in service, see Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) and Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and a nexus between the 
in-service injury or disease and the cause of death, see 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) and Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Medical evidence is 
required to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The truthfulness of evidence for the purpose of 
determining whether the appellant's claim of entitlement to 
service connection for the cause of the veteran's death is 
well grounded will be presumed, as required by Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995), and King v. Brown, 5 Vet. 
App. 19, 21 (1993).

In this case, at the time of the veteran's death, service 
connection had been established for a one-fourth inch crusted 
scar on the left side of the nose that was evaluated as 10 
percent disabling.  In addition, a permanent and total 
disability 

rating for pension purposes was assigned effective June 1991, 
due to non-service connected cerebral arteriosclerosis.

At present, the appellant essentially contends that the 
veteran's service connected crusted scar on the nose 
developed cancer and was treated with radiation.  The cancer 
was presumed to be cured following treatment.  However, such 
presumption was erroneous as the veteran's cancer expanded to 
other body parts, and eventually metastasized into the lung 
causing his death.

With respect to the evidence of record, as noted above, the 
veteran's death certificate shows he died in March 1994 at 
the age of 73 due to metastatic cancer of the lung.  However, 
although the evidence shows he was treated for various types 
of carcinoma of the skin after his service, the evidence also 
shows that he was first found to have a possible lung 
abnormality and/or lung cancer in the early 1990s, which is 
more than forty years after his discharge. 

Specifically, the veteran's service medical records show he 
had a 1/4 inch crusted scar on the left side of the nose 
incurred in the line of duty.  However, there is no 
indication that the veteran was diagnosed with or treated for 
any type of skin or lung cancer during his service.  As to 
the post-service medical evidence, this evidence includes a 
July 1946 statement from the Marion VA Medical Center (VAMC) 
noting the veteran was seen at the Out-Patient and Receiving 
section of that facility for possible epithelioma of the 
nose.  In addition, an October 1948 VA examination report 
shows he reported he injured his nose in 1945 during a fall 
while in a taxiing airplane.  He received first aid without 
suture; however, as his nose laceration failed to heal after 
eight weeks, he received two to three hours of radium 
treatment from Dr. Weber from Olney, Illinois.  Such nose 
laceration healed within two to three months after radiation.  
And, upon examination, he was diagnosed with 

atrophic dermatitis due to radium therapy to the lesion on 
the left side of the nose, and alleged painful scar 
unsupported by physical examination findings. 

A June 1954 VA examination report further describes that the 
veteran had a 1/4 inch crusted adherent scar on the left side 
of the nose, which was symptomatic and was due to 
irradiation.  Furthermore, records from the Family Practice 
Associates dated from February 1981 to March 1982; April 1981 
and September 1982 VA examination reports; and medical 
records from the Fort Wayne, Marion and Indianapolis VA 
Medical Centers dated from February 1983 to July 1992 
describe the status of and the treatment the veteran received 
for various health problems, including but not limited to, 
transient ischemic attacks, chronic obstructive pulmonary 
disease, hypertension, headaches possibly related to his nose 
injury, chest pain, occasional nose bleeds, lesions and 
keratoses, and basal cell, squamous carcinoma and 
actinic/seborrheic keratosis on the hands, ears, forehead, 
and fingers.

Records from the Huntington Memorial Hospital dated from 
August 1992 to May 1993, and records from an unidentified 
private health care provider dated from November 1992 to 
January 1994 describe the treatment the veteran received for 
a mass-like density identified in the left mid lung.  A CT 
scan and possible lung biopsy was recommended in order to 
rule out malignancy, and he was diagnosed with possible 
carcinoma of the left upper superior segment of the lung.  
However, it appears that, upon request by the veteran's wife, 
as per November 1992 notations from the unidentified health 
care provider, the veteran was not further examined with 
respect to his possible cancer.  This is further confirmed by 
an August 1997 statement from the Family Practice Associates 
which notes the veteran was treated at the Norwood's Nursing 
Center from 1992 to 1994 and that an abnormality in the 

veteran's left lung was identified; however, at the request 
of the veteran's wife, no further studies were performed on 
the veteran.

Moreover, a June 1997 VA expert medical opinion report notes 
the expert reviewed the veteran's c-file, and considered the 
veteran's history of smoking and numerous basal cell 
carcinomas, mild emphysema, and upper lobe granuloma.  After 
consideration of the above factors, the expert doubted that 
there was any relationship between the veteran's skin cancer 
and lung metastases.

Lastly, the record includes copies of articles from the 
Cornell University Medical College discussing various types 
of skin neoplasms, including actinic keratosis, and squamous 
cell carcinoma.  In this regard, the Board notes that the 
U.S. Court of Appeals for Veteran's Claims held that a 
medical article including generic statements to the effect 
that a medical condition or disease is characterized by 
certain symptomatology is insufficient to establish a nexus 
between the medical condition and the purported 
symptomatology.  Such evidence would not provide a link 
because it fails to address the likelihood that a person who 
had manifested a particular symptom would later be found to 
have the disease in question.  See Sacks v. West, 11 Vet. 
App. 314, 316-17 (1998).

Based on the above evidence, the Board finds that the 
appellant has not presented a well-grounded claim of 
entitlement to service connection for the cause of the 
veteran's death.  The present record does not contain 
competent medical evidence showing that the veteran's 
immediate cause of death was linked to his to his period of 
service.  Given this, the question then becomes whether the 
appellant has presented evidence that a service-connected 
disability caused or contributed substantially or materially 
to the cause death, and the Board observes that there is no 
evidence linking the veteran's service-connected disability 
to his death. 

With regard to the appellant's belief that the veteran's 
death was caused by his service-connected nose scar, a lay 
person is competent to describe symptoms observed, but is not 
competent to offer evidence which requires medical knowledge, 
such as diagnosis or a determination of etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  If the only 
evidence on a medical issue is the testimony of a lay person, 
the claimant does not meet the burden imposed by 38 U.S.C.A. 
§ 5107(a) and does not have a well-grounded claim.  
Unsupported by medical evidence, a claimant's personal 
belief, however sincere, cannot form the basis of a well-
grounded claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
For these reasons, the Board must find that the appellant's 
claim of service connection for the cause of the veteran's 
death is not well grounded.  38 U.S.C.A. § 5107(a).

Furthermore, as appellant has failed to meet her initial 
burden of submitting evidence which would well ground her 
claim of service connection, VA is under no duty to assist 
her in developing the facts pertinent to the above claim.  
See Epps, supra.  There is nothing in the text of section 
5107 to suggest that VA has a duty to assist the claimant 
until he or she meets his or her burden of establishing 
"well grounded" claims.  See 38 U.S.C.A. § 5107(a) (West 
1991); see also Epps, supra.  However, the Board notes that 
the record reflects the veteran was treated during his life 
by various private health care providers, including the 
Norwood Nursing Center, the Samoritan Center, Dr. Weber, and, 
Dr. Sorg.  In this regard, the Board observes that the 
medical records from these health care providers/institutions 
have not been submitted by the appellant, and suggests that 
such records may assist in well grounding the claim of 
service connection for the cause of the veteran's death.  See 
38 U.S.C.A. § 5103 (West 1991); see generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).

As the foregoing explains the need for competent evidence 
linking the cause of the 

veteran's death to his active duty service or to a service-
connected disability, the Board views its discussion as 
sufficient to inform the appellant of the elements necessary 
to complete her application.  See Graves v. Brown, 8 Vet. 
App. 522, 524-525 (1996).  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

